Citation Nr: 0832063	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-14 841	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder, post multiple arthroscopic procedures.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from April 1998 to April 2002.  
He was born in 1976.  This appeal arose before the Board of 
Veterans' Appeals (Board) from a May 2003 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO). 

Service connection is also now in effect for residuals, right 
hip iliotibial band syndrome, claimed as hip pain; brachial 
neuritis of the right upper extremity; and brachial neuritis 
of the left upper extremity, each evaluated as noncompensably 
disabling.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at a videoconference hearing in May 2007, 
but he did not appear.

In a decision in July 2007, the Board denied entitlement to 
service connection for right shoulder strain with 
interscapular shoulder pain, left shoulder strain with 
interscapular shoulder pain, bilateral ear pain, bilateral 
hearing loss, and tinnitus.  The Board also remanded a number 
of then pending issues.  

In January 2008, an additional packet of clinical records 
relating to recent knee care was received by the Board.  
These records were attached to the claims file in March 2008.

In a decision in March 2008, the Board denied an initial 
evaluation in excess of 10 percent for residuals of a left 
knee laceration; denied an initial evaluation in excess of 10 
percent for residuals of a left lower extremity anterolateral 
fasciotomy, with sensory changes (common peroneal and deep 
peroneal nerve distribution); denied an initial compensable 
evaluation for left lower extremity anterolateral fasciotomy 
residuals, with recurrent muscle herniation; and denied an 
initial compensable evaluation for left anterolateral calf 
surgical scars, postoperative fasciotomy.




The Board remanded the issue of entitlement to service 
connection for a chronic left knee disorder, post multiple 
arthroscopic procedures, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

An appeal has not been filed on the issue herein concerned.


CONCLUSION OF LAW

Absent a Substantive Appeal, the criteria for dismissal of 
this case have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is already in effect for a variety of left 
lower extremity problems due to a laceration and a separate 
trauma, which has required surgery and resulted in 
postoperative residuals.  

As noted in the March 2008 Board action, the veteran has 
reported having multiple knee sprains in service, and his 
original claim mentioned knee pain.  

On VA examination in 2002, the veteran reported that he had a 
several years' history of bilateral knee strains on running 
and other exercise, from which he was currently having 
morning stiffness in his knees, and a popping sensation.  
There was also some pain in the lateral aspect of the left 
knee and a locking sensation on occasion, without swelling or 
increased warmth.  He said that if he were active during the 
day, his knees would ache at night.  X-rays were normal.  The 
examiner concluded that there was insufficient clinical basis 
for diagnosing a chronic condition in this regard.

On VA examination, in August 2007, it was noted that the 
veteran had previously undergone a diagnostic arthroscopy of 
the left knee and had been diagnosed with an osteochondral 
defect of the medial femoral condyle, chondromalacia of the 
patella, and arthrofibrosis, for which he underwent multiple 
arthroscopic procedures, the most recent of which had been in 
January 2007.  He had experienced flare-ups of left leg pain 
associated with the surgery, for which he had lost some time 
from work and took pain medications.  Walking was limited to 
15-30 minutes by pain, and sometimes he used a cane.

In September 2007, the veteran's father submitted a VA Form 
21-4128 with regard to his in-service injuries, and the fact 
that he now has to wear a hinged brace on the knee following 
his most recent surgery (in January 2007).  Then, in January 
2008, a packet of evidence was received with the original of 
the veteran's father's correspondence relating to the recent 
knee problems and surgery.

The veteran is not currently service connected for additional 
left knee or ankle problems, e.g., residuals of arthroscopies 
of the left knee and diagnoses of osteochondral defect of the 
medial femoral condyle, chondromalacia of the patella, and 
arthrofibrosis, per se; however, rating actions have listed, 
as non-service-connected, separate issues of "left knee 
pain" and "left ankle pain and bruising".  

The May 2003 rating decision, from which the above appeal 
arose, denied service connection, in pertinent part, for left 
knee pain.  In his April 2004 Notice of Disagreement (NOD), 
the veteran stated that one of the issues he wished to appeal 
was "for service connection for laceration of the left knee.  
I contest this decission [sic] due to the fact that this 
injury was received while at PLDC [Primary Leadership 
Development Course].  The scar left behind is still very 
visible and draws attention."  The RO interpreted that 
statement as relating only to the issue of the disability 
rating assigned for the service-connected left knee scar, and 
the Statement of the Case (SOC) issued in February 2005 did 
not address the issue of service connection for other left 
knee disability. 




On his VA Form 9 in April 2005, the veteran reiterated his 
concern about the left knee pain, saying it had turned out to 
be caused by worn cartilage, and he pointed out that it had 
been raised on his original claim in April 2002.  The RO, in 
a letter of November 2005, advised him that his claim for 
left knee pain had been denied and not timely appealed, thus 
requiring the submission of new and material evidence to 
reopen the claim.

In the March 2008 decision, the Board specifically noted the 
careful and thorough handling of this remaining cited issue 
by the RO, including its not-unreasonable interpretation of 
the veteran's NOD.  However, the Board felt that we had an 
obligation to give a sympathetic and liberal reading to the 
veteran's contentions, and thus to construe his NOD as 
including the issue of left knee disability beyond the 
service-connected scar.  See Szemraj v. Principi, 357 F. 3d 
1370, 1373 (Fed. Cir. 2004).  Therefore, a remand was 
required for an SOC, per Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial 
of a claim, and bestows jurisdiction on the Court, so the 
Board must remand such issue to the RO, for issuance of an 
SOC).

The Board remanded the case for the following action:

1.  The RO should review the record, to include the 
recently submitted evidence and argument, undertake 
any development deemed necessary, and issue an SOC 
regarding the issue of service connection for a 
chronic left knee disorder, post multiple 
arthroscopic procedures.  If the record warrants 
the use of a different diagnosis, the RO should 
make that change.

2.  Then, if, and only if, the veteran completes 
his appeal by filing a timely substantive appeal as 
to this issue, that claim should be returned to the 
Board.


In June 2008, a comprehensive SSOC was issued.  The 
transmittal letter to the veteran indicated that he had 60 
days within which time to file a Substantive Appeal, and 
provided him with details on how to do so.  The veteran's 
representative was also given 60 days from the date of the 
letter notifying it of the action, June 23, 2008, to respond.  
Neither the veteran nor his representative has responded.  
Nonetheless, the case has been returned to the Board.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Absent a Substantive Appeal in 
this case, there are no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the present appeal, and it must 
be dismissed.


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


